DETAILED ACTION
This Office Action is in response to Amendment filed February 5, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the current expansion layer has at least one recess that is completely surrounded by the material of the current expansion layer” recited on lines 9-10 of the amended claim 16 and on lines 14-15 of the amended claim 33 must be shown or the feature canceled from the claims, because (a) to achieve the claimed configuration, the recesses 35 should have a closed shape such as a circular shape, a rectangular shape, a square shape, and so on, embedded in the current expansion layer 3 in Fig. 1C of current application, and (b) if the recesses 35 have an elongated linear shape such as a stripe shape, then the two opposing ends of the recesses 35 into and out of the page direction in Fig. 1C of current application are exposed, and thus are not surrounded by the material of the current expansion layer 3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 

Claim Objections
Claims 19 and 30-32 are objected to because of the following informalities:
Claims 19 and 30-32 should be identified as withdrawn claims rather than previously presented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18, 20-24, 27-29 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
(1) Regarding claims 16 and 33, while Applicants originally disclosed in paragraph [0030] of current application that “For example, the current expansion layer has at least one recess”, and that “In the lateral direction, for example, the recess is completely surrounded by the material of the current expansion layer (emphasis added)”, Applicants did not originally disclose that “the current expansion layer has at least one recess that is completely surrounded by the material of the current expansion layer” as recited on lines 9-10 of the amended claim 16 and on lines 14-15 of the amended claim 33, because the top portions of the recesses 35 are covered by the material of the mirror layer 5, the material of the contact layer 51 and the material of the dielectric layer 55 as clearly shown in Fig. 1C of current application, and (b) therefore, the claimed at least one recess of the current expansion layer 3 is not completely surrounded by the material of the current expansion layer 3, while the claimed at least one recess of the current expansion layer 3 may be partially surrounded by the material of the current expansion layer 3.
(2) Also regarding claims 16 and 33, Applicants did not originally disclose the shape of the recesses 35 in Fig. 1C of current application, and it appears that the recesses 35 are not of a closed shape such as a circular shape, a rectangular shape, a square shape, and so on, embedded in the current expansion layer 3 in Fig. 1C of unless the recesses 35 are of a closed shape, the opposing ends of the recesses 35 into and out of the page direction in Fig. 1C of current application are not covered by and thus are not surrounded by the material of the current expansion layer 3 in Fig. 1C of current application.
(3) Further regarding claim 1, Applicants did not originally disclose that “the current expansion layer has at least one recess that is completely surrounded by the material of the current expansion layer” as recited on lines 9-10 of the amended claim 16 and on lines 14-15 of the amended claim 33, because (a) even if arguendo the recesses 35 shown in Fig. 1C of current application are of a closed shape such as a circular shape, a rectangular shape, a square shape, and so on, embedded in the current expansion layer 3 in Fig. 1C of current application, the recesses would not be “completely” surrounded by material of the current expansion layer 3 if the top surface of the current expansion layer 3 is not perfectly flat and does not have any surface inclination caused by an off cut angle of the top surface of the current expansion layer 3, and (b) in other words, when the recesses 35 are formed into the current expansion layer 3 that has a top surface with an inclination caused by an off cut angle, the left or right hand side edge or one of the opposing edges into or out of the page direction of the recesses 35 would be at a higher position than the right or left hand side edge or the other edge of the opposing edges into or out of the page direction of the recesses 35, which inherently results in a configuration where a top portion of the recesses at a not be surrounded by the material of the current expansion layer 3.
Claims 17, 18, 20-24 and 27-29 depend on claim 16, and therefore, claims 17, 18, 20-24 and 27-29 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18, 20-24, 27-29 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 16 and 33, it is not clear what the newly added limitation “the current expansion layer has at least one recess that is completely surrounded by the material of the current expansion layer” recited on lines 9-10 of the amended claim 16 and on lines 14-15 of the amended claim 33 suggests, because to meet this newly added limitation, the recesses 35 shown in Fig. 1C of current application should also be covered by the current expansion layer 3 at the top portion of the recesses 35, which Applicants did not originally disclose as discussed above under 35 USC 112(a) rejections.
in a lateral or horizontal direction, because (a) Applicants may have originally disclosed such a feature, but (b) it is improper to import claim limitations from the specification, see MPEP 2111.01.
(3) Further regarding claims 16 and 33, it is not clear how “the current expansion layer has at least one recess that is completely surrounded by the material of the current expansion layer” in the lateral or horizontal direction in reality, because (a) to meet this claim limitation, the recesses 35 shown in Fig. 1C of current application should be of a closed shape such as a circular shape, a rectangular shape, a square shape, and so on, embedded in the current expansion layer 3 in Fig. 1C of current application, and (b) however, as discussed above under 35 USC 112(a) rejections, Applicants did not originally disclose the shape of the recesses 35 in Fig. 1C of current application.
(4) Still further regarding claims 16 and 33, even if arguendo the newly added limitation “the current expansion layer has at least one recess that is completely surrounded by the material of the current expansion layer” recited on lines 9-10 of the amended claim 16 in the lateral or horizontal direction in reality, because (a) to meet this limitation, the top surface of the current expansion layer 3 should be perfectly flat without any surface inclination caused by an off angle of the top surface of the current expansion layer 3 as discussed above under 35 USC 112(a) rejections, and (b) it is not clearly whether the newly added limitation suggests that the top surface of the current expansion layer 3 is perfectly flat without any surface inclination caused by an off angle since otherwise “the current expansion layer has at least one recess that is” not “completely surrounded by the material of the current expansion layer” in the lateral or horizontal direction since the edge of the recesses at a higher level would not be (completely) surrounded by the material of the current expansion layer 3.
Claims 17, 18, 20-24 and 27-29 depend on claim 16, and therefore, claims 17, 18, 20-24 and 27-29 are also indefinite.
(5) Regarding claim 28, it is not clear whether claim limitation of claim 28 suggests that the claimed growth substrate is a part of the claimed radiation-emitting semiconductor body, because when the growth substrate is removed after depositing the claimed semiconductor layer sequence, one cannot determine whether the removed and thus nonexistent growth substrate would be the same with or different from the claimed carrier, in which case, claim 28 is at best a product by process limitation.  Claim 29 depends on claim 28, and therefore, claim 29 is also indefinite.

Response to Arguments

Applicants argue that “The Applicant has amended Claims 16 and 33 to include subject matter taken from para. [0030] of the Applicant’s substitute specification (clean copy).”  However, Applicants originally disclosed in paragraph [0030] of current application that “The current expansion layer may be structured in a lateral direction, i.e. in a direction running along a main extension plane of the semiconductor layers of the semiconductor layer sequence”, that “For example, the current expansion layer has at least one recess”, and that “In the lateral direction, for example, the recess is completely surrounded by the material of the current expansion layer (emphasis added).”  Therefore, it is clear that Applicants did not originally disclose that “the current expansion layer has at least one recess that is completely surrounded by the material of the current expansion layer” as recited in the newly added limitation on lines 9-10 of the amended claim 16 and on lines 14-15 of the amended claim 33.
Applicants argue that “Also, Claim 28 recites that the carrier is different from a growth substrate for the semiconductor body”, and that “It is therefore not necessary to actually compare the carrier to the growth substrate to readily determine the features of Claim 28, but it is sufficient to consider whether or not the semiconductor is grown on the carrier.”  These arguments are not persuasive, because (a) what Applicants claim in claims 16 and 28 is a radiation-emitting semiconductor body, and (b) therefore, when there is no growth substrate as a part of the claimed radiation-emitting semiconductor 

Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 31, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815